Name: Commission Regulation (EEC) No 1644/90 of 18 June 1990 on the opening of supplementary quotas for imports into the Community of certain textile products originating in certain third countries participating in the 1990 Berlin Trade Fairs
 Type: Regulation
 Subject Matter: regions of EU Member States;  cooperation policy;  tariff policy;  marketing;  leather and textile industries
 Date Published: nan

 20 . 6 . 90 Official Journal of the European Communities No L 154/5 COMMISSION REGULATION (EEC) No 1644/90 of 18 June 1990 on the opening of supplementary quotas for imports into the Community of certain textile products originating in certain third countries participating in the 1990 Berlin Trade Fairs THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1Having regard to the Treaty establishing the European Economic Community, In addition to the quantitative limits on imports established by Regulation (EEC) No 4136/86, supplemen ­ tary quotas as set out in the Annex hereto shall be opened in respect of the Berlin Trade Fairs to be held in 1990 and shall be allocated to the Federal Republic of Germany. Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('.), as last amended by Regulation (EEC) No 3531 /89 (2), and in particular Article 9 (3) thereof, Whereas, by Regulation (EEC) No 4136/86, the importation of textile products originating in certain third countries was made subject to quantitative limitation and allocation among the Member States and to common rules for authorization : Article 2 1 . The authorities of the Federal Republic of Germany shall authorize imports, not exceeding the supplementary quotas referred to in Article 1 , only in respect of such contracts signed in Berlin during the Berlin Trade Fair as are recognized by those authorities as being eligible, provided that products covered by such approved contracts are placed on board for exportation to the Federal Republic of Germany in the third country in which they originate after 15 October 1990 . 2. The period of validity of import authorizations or equivalent documents issued in accordance with para ­ graph 1 shall not extend beyond 31 December 1991 . 3 . The Commission shall be informed not later than 31 December 1990 of the total quantities covered by contracts authorized under paragraph 1 . Whereas trade fairs are to be held, as in previous years, in Berlin in 1990 at which third countries which export products subject to Regulation (EEC) No 4136/86 are expected to participate ; whereas supplementary quotas have already been opened in respect of previous fairs by Commission Regulations ; whereas the existing shares of Community quotas allocated to the Federal Republic of Germany may again be insufficient to meet the require ­ ments of the trade fairs ; Whereas it is therefore necessary to open supplementary quotas for the Berlin Trade Fairs and to allocate these to the Federal Republic of Germany ; Article 3 Whereas it is desirable that import authorizations should be issued in accordance with the requirements on origin specified in Article 2 of Regulation (EEC) No 4136/86 ; Importation of the textile products covered by authoriz ­ ation given in accordance with Article 2 shall be made in accordance with the provisions of Article 2 of Regulation (EEC) No 4136/86. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee set up by Regulation (EEC) No 4136/86, Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 387, 31 . 12. 1986, p. 42. (J) OJ No L 347, 28 . 11 . 1989, p. 4. No L 154/6 Official Journal of the European Communities 20 . 6 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 June 1990 . For the Commission Frans ANDRIESSEN Vice-President 20 . 6. 90 Official Journal of the European Communities No L 154/7 ANNEX Category CN code Description Third countries Units Quantities 1 Cotton yarn, not put up for retail sale Pakistan Peru tonnes 82 66 5204 1 1 00 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 520532 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 2 Peru tonnes 74Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics 5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 No L 154/8 Official Journal of the European Communities 20 . 6. 90 Category . CN code Description Third countries Units Quantities 2 (cont'd) 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 2299 5208 23 00 5208 29 00 5208 31 00 5208 32 1 1 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 1110 5210 11 90 5210 12 00 5210 1 9 00 5210 21 10 : 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 ' - 20 . 6 . 90 Official Journal of the European Communities No L 154/9 Category CN code Description Third countries Units Quantities 2 (cont 'd) 521 1 11 00 5211 12 00 5211 19 00 5211 21 00 521 1 22 00 5211 29 00 5211 31 00 5211 32 00 521 1 39 00 5211 41 00 521 1 42 00 5211 43 00 521 1 49 1 1 5211 49 19 521 1 49 90 5211 51 00 521 1 52 00 521 1 59 00 5212 11 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 521213 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 4 1 000 piecesShirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers (other than of Wool or fine animal hair), undervests and the like, knitted or crocheted Bulgaria Czechoslovakia India Indonesia Malaysia Pakistan Philippines Singapore Thailand 89 44 567 . 411 118 281 315 175 604 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 5 1 000 piecesJerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted Bulgaria Hungary India Malaysia Pakistan Philippines Poland Romania Singapore Thailand 84 315 52 269 211 150 75 91 258 54 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 39 6110 1091 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 No L 154/10 Official Journal of the European Communities 20 . 6 . 90 Category CN code Description Thirdcountries Units Quantities 6 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 Men's or boys' woven breeches, shorts other than swimwear and trousers (including slacks) ; women's or girls' woven trousers and slacks, of wool , of cotton or of man-made fibres Brazil Czechoslovakia Hungary India Indonesia Malaysia Philippines Poland Romania Singapore Sri Lanka Thailand 1 000 pieces 73 80 80 148 164 115 167 125 150 87 145 234 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses , shirts and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres Bulgaria Czechoslovakia Hungary India Indonesia Philippines Singapore Sri Lanka Thailand 1 000 pieces 42 12 80 509 123 124 199 124 103 8 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man-made fibres Bulgaria Czechoslovakia India Indonesia Malaysia Pakistan Philippines Poland Romania Singapore Sri Lanka Thailand 1 000 pieces 156 75 323 273 103 198 128 66 350 112 338 126 9 5802 11 00 5802 19 00 6302 60 00 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen, other than knitted or crocheted, of terry towelling and woven terry fabrics, of cotton Brazil Pakistan tonnes 262 233 10 6111 10 10 6111 2010 6111 30 10 ex 6111 90 00 611610 10 6116 10 90 6116 91 00 6116 92 00 6116 93 00 6116 99 00 Gloves, mittens and mitts, knitted or crocheted Philippines Thailand 1 000 pairs 447 660 20. 6 . 90 Official Journal of the European Communities No L 154/ 11 Category CN code Description Third countries Units Quantities 12 6115 1200 6115 19 10 6115 19 90 6115 20 11 6115 20 90 611591 00 611592 00 611593 10 6115 93 30 6115 93 99 6115 99 00 Panty-hose and tights, stockings, understockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, other than for babies, including stockings for varicose veins, other than products of category 70 Hungary Poland Romania Thailand 1 000 pairs 65 100 500 458 13 6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 Men's or boys' underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted, of wool, cotton or man-made fibres Philippines 1 000 pieces 566 14 6201 11 00 ex 620M2 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6210 20 00 Men's or boys' woven overcoats, raincoats and other coats, cloaks and capes, of wool , of cotton or of man-made textile fibres (other than parkas) of category 21 ) Poland 1 000 pieces 32 15 620211 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 Women's or girls' woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21 ) Czechoslovakia Hungary India Philippines Poland Romania 1 000 pieces 61 71 155 53 51 85 16 6203 1 1 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits Poland 1 000 pieces 28 20 6302 21 00 6302 22 90 6302 29 90 630231 10 6302 31 90 6302 32 90 6302 39 90 Bed linen, other than knitted or crocheted Brazil India Pakistan Czechoslovakia tonnes 153 367 137 30 21 ex 6201 12 90 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 90 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 Parkas ; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or man-made fibres Philippines Sri Lanka Thailand 1 000 pieces 357 300 557 20 . 6 . 90No L 154/ 12 Official Journal of the European Communities CN code Thirdcountries UnitsCategory Description Quantities 22 tonnesYarn of staple or waste synthetic fibres, not put up for retail sale Malaysia Thailand 351 98 5508 10 11 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 24 Poland Thailand 1 000 pieces 80 127 Men's or boys nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted Women's or girls nightdresses , pyjamas, negliges, bathrobes, dressing gowns and similar articles, knitted or crocheted 6107 21 00 6107 22 00 6107 29 00 6107 91 00 6107 92 00 ex 6107 99 00 6108 31 10 6108 3190 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 26 Women's or girls dresses, of wool, of cotton or man-made fibres 1 000 piecesIndia Philippines Poland Romania Thailand 479 119 156 60 171 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 27... Women's or girls skirts, including divided skirts India 1 000 pieces 4656104 51 00 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 20 . 6 . 90 Official Journal of the European Communities No L 154/13 Category CN code Description Third countries Units Quantities 29 6204 1 1 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 90 6204 23 90 6204 29 19 Women's or girls' suits and ensembles, other than knitted or crocheted, of wool , of cotton or man ­ made fibres, excluding ski suits India 1 000 pieces 335 31 6212 10 00 Brassieres, woven, knitted or crocheted Philippines 1 000 pieces 477 39 6302 51 10 630251 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 Table linen, toilet and kitchen linen, other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton Brazil India tonnes 159 157 73 61121100 6112 1200 6112 1900 Track suits of knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres Czechoslovakia Philippines Romania Thailand 1 000 pieces 35 359 65 87 76 6203 2210 6203 23 10 6203 29 11 6203 32 10 6203 33 10 6203 39 1 1 6203 42 1 1 6203 42 51 6203 43 1 1 6203 43 31 6203 49 11 6203 49 31 6204 22 10 6204 23 10 6204 29 1 1 6204 3210 6204 33 10 6204 39 1 1 6204 62 1 1 6204 62 51 6204 63 1 1 6204 63 31 6204 69 1 1 6204 69 31 6211 3210 6211 33 10 6211 42 10 6211 43 10 Men's or boys' industrial or occupational clothing, other than knitted or crocheted Women's or girls' aprons, smock-overalls and other industrial or occupational clothing, other than knitted or crocheted Czechoslovakia tonnes 50 No L 154/14 Official Journal of the European Communities 20 . 6 . 90 Category CN code Description Third countries Units Quantities 117 5309 11 11 5309 11 19 5309 1 1 90 5309 19 10 5309 19 90 5309 21 10 5309 21 90 5309 29 10 5309 29 90 5311 00 10 5803 90 90 5905 00 31 5905 00 39 Woven fabrics of flax or of ramie Czechoslovakia tonnes 32 118 630229 10 6302 39 10 6302 29 30 6302 52 00 ex 6302 59 00 6302 92 00 ex 6302 99 00 Table linen, toilet linen and kitchen linen of flax or ramie, other than knitted or crocheted Czechoslovakia tonnes 30